 654DECISIONS OF NATIONAL LABOR RELATIONS BOARLgaging in unfair labor practices within the meaning of Section 8 (b) (1) (A) ofthe Act.4.By causing and attempting to cause the Company to discharge Edward Batogow-ski, the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(b) (2) of the Act.5.These unfair labor practices affect commerce within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TOALL EMPLOYEESOF THE NEW BRITAIN MACHINECOMPANY AND TO ALI;MEMBERS OF THE INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL-CIO, ANDLODGE1021,INTERNATIONALASSOCIATIONOF MACHINISTS,AFL-CIOPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board and in order to effectuate the policies of the National Labor RelationsAct, as amended,we herebygive notice that:WE WILL NOTcause or attempt to cause The New Britain Machine Companyto discriminate against employees in regard to their hire or tenure of employ-ment, or any term or condition of employment, in violation of Section 8 (a)'(3) of the National Labor Relations Act, as amended.WE WILL NOTin any like or related manner restrain or coerce employees ofThe New Britain Machine Company in the exercise of any right guaranteedunder Section7 of theAct, including the right to refrain from engaging in anyor all of the activities guaranteed thereunder,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL make whole Edward Batogowski for any loss of earnings sufferedas a consequence of the discrimination against him.WE WILLnotify Edward Batogowski and The New Britain Machine Company,in writing,that we have no objection to the employment of Edward Batogowskiand request that the Company offer him immediate and full reinstatement tohis former or substantially equivalent position.THE INTERNATIONAL ASSOCIATION 'FMACHINISTS,AFL-CIO,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)LODGE 1021,INTERNATIONAL AssOCIA-TION OF MACHINISTS,AFL-CIO,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby anyother material.Instantwhip-Schenectady,Inc.andMilk,Ice Cream Drivers &Dairy Employees,Local 787, International Brotherhood ofTeamsters,AFL-CIO,Petitioner.Case No. 2-RC-7985. August1711956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Milton Pravitz, hear-116 NLRB No. 90. INSTANTWHIP-SCHENECTADY, INC.655ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed!Upon the entire record in this case, the Board finds :1.The Employer has no objection to the assertion of jurisdiction,but would leave the question to the Board.The Employer manufactures the product "Instantwhip" in NewYork State under a franchise and technical service agreement withAeration Processes, Inc., of Columbus, Ohio.The Employer and allother licensees, of which there are 47 located in 25 States, are knownas "Points."Each Point is required to manufacture and sell theproduct under the trademark "Instantwhip" and in containers sup-plied exclusively by Aeration, and each Point is limited to sellingthe product in a specifically defined territory.All materials, ma-chinery, and equipment as well as all employees hired by each Pointmust be approved by Aeration, which also recommends the managerfor each Point. Some of the officers of the Employer are also officersof Aeration.The Employer has no office employees, as all accountingand all tax reports for county, city, State and Federal governmentsare prepared by Aeration. The latter does all advertising and arrangesfor insurance coverage of all Point employees.For the year ending June 1955, total sales of the Employer wereabout $105,165 of which some $9,000 worth was sold outside the Stateof New York. Total sales of Aeration amounted to over $3,664,555.The operations of the Employer, considered alone, do not meet theBoard's jurisdictional requirements.However, on the basis of theabove, we find that for jurisdictional purposes the Employer con-stitutes an integral part of a multistate enterprise, and since thegross volume of sales of such enterprise exceeds $3,500,000, that theBoard's standards for asserting jurisdiction have been met.'We there-fore find that the Employer is engaged in commerce within the mean-ing of the Act and that it would effectuate the purposes of the Act toassert jurisdiction.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.i Petitioner objected to the admission into evidence of an affidavit of an officer ofAeration Processes,Inc., setting forth certain commerce facts affecting the Employer.As we are asserting jurisdiction on the basis of the entire record and as Petitioner is notprejudiced by the admission of the affidavit, we hereby overrule the objection.2 Orkin Exterminating Company,Inc. (Of Kentucky),115 NLRB 622;Coca Cola BottlingCompany of New York, Inc,114 NLRB 1423. 656DECISIONS OF NATIONALLABOR RELATIONS BOARD4.The appropriate unit :The following employeesof theEmployer constitute a unit appro-priate for the purposes of collective bargainingwithinthe meaning ofSection 9(b) of the Act :All driversand production and maintenance employees at the Em-ployer's Schenectady,New York,plant, but excluding temporary em-ployees,all office clerical employees, guards,and all supervisors asdefined inthe Act.'[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.s The parties are in agreement as to the appropriateness of the unit.United States Gypsum CompanyandInternational Brotherhoodof Papermakers,AFL-CIO,Petitioner.Case No. 39-RC-1025.August 17,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Clifford W. Potter, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a production and maintenanceunit comprised of employees at the Employer's recently opened papermill at Galena Park, Texas. The Intervenor and the Employer agreeas to the scope of the unit, but disagree as to the inclusion of the fol-i At the hearing, the Galena ParkPaper Mill Independent was permitted to intervene.The Petitioner objected to the interventionon the ground that the Intervenor is not alabor organizationin being and does not have any real purpose of bargaining collectivelywith the Petitioner.However, therecord reveals that the Intervenor has a constitutionand bylaws duly acceptedby its membership and that its representative testified, with-out contradiction, that the Intervenoris ready, willing,and able to represent the em-ployees who are the subject ofthis proceeding.Accordingly,we find the Intervenor to bea labor organizationwithin themeaning ofthe Act.116 NLRB No. 91.